DETAILED ACTION
	This is a Notice of Allowance for application 17/079,130. Receipt of the amendments and arguments filed on 07/08/2022 is acknowledged.
Claims 1-16 and 18-22 are pending.
Claim 17 is cancelled.
Claims 1-16 and 18-22 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Terrell on 08/16/2022.
The application has been amended as follows: 

	Amend line 4 of claim 7 to define --define an interlocking bracket slot, the interlocking bracket slot--;

	Amend line 6 of claim 7 to define --by the interlocking bracket slot--;

	Amend line 4 of claim 13 to define --the slot that runs along the edge surface at the first end of the first panel is configured--;

	Amend line 6 of claim 14 to define --the slot that runs along the edge surface at the second end of the first panel is configured--.

Allowable Subject Matter
Claims 1-16 and 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 07/08/2022 are persuasive. It would be impermissible hindsight and render the invention of Bilge (U.S. Publication 2014/0202113) inoperable for its intended purpose if one were to modify Bilge to meet each and every feature of the claimed invention as presently defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635